DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
 Election/Restrictions
Applicant’s election without traverse of claims 1 through 15 and 20 in the reply filed on 6/13/22 is acknowledged.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “multiple connectors each comprising a wire bond” in line 5 and “multiple wire bonds” in line 6. 
The recitation of “multiple wire bonds” in line 6 lacks an article adjective and therefore the element is unclear as to whether it refers to the “wire bond” in line 5. Further this ambiguity makes the structural relationship of the “wire bond” recited in line 6 unclear.
Claim 20 recites “multiple connectors each comprising a wire bond” in line 7 and “multiple wire bonds” in line 8. 
The recitation of “multiple wire bonds” in line 8 lacks an article adjective and therefore the element is unclear as to whether it refers to the “wire bond” in line 7. Further this ambiguity makes the structural relationship of the “wire bond” recited in line 7 unclear.
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 through 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven (US 2013/0026925) in view of Holmes (US 2005/0068459)
Regarding claim 1.
Ven teaches a lighting device comprising: a substrate (301); multiple light-emitting diodes (LEDs) (420) on the substrate (301); an electronic switch (410) on the substrate (301) (fig 3,4) (paragraph 44-46).
Ven does not teach the connectors between each LED.
Holmes teaches multiple connectors each comprising a wire bond (paragraph 37), multiple wire bonds electrically coupling at least two of the multiple LEDs (fig 3) and multiple wire bonds electrically coupling the electronic switch and at least one of the plurality of LEDs (paragraph 36) (fig 2).
It would have been obvious to one of ordinary skill in the art to connect the LEDs using wire bonds because wires are a conductive structure capable of conveying electrical energy through the circuitry thereby creating an electrical field on the LED which will then generate light.
Regarding claim 2.
Ven teaches the multiple LEDs (340) are adjacent each other on the substrate (301) (fig 3).
Holmes teaches the multiple LEDs (302) are adjacent each other (fig 3).
Regarding claim 3.
Ven teaches the multiple LEDs (340) form a matrix of LEDs on the substrate (301) (fig 3).
Regarding claim 4
Holmes teaches substrate further comprises conductive tracks, and each of the multiple connectors further comprises one of the conductive tracks (fig 3).
Regarding claim 5.
  Holmes teaches the conductive tracks comprise at least one of an anode track and a cathode crack (fig 1,3).
Regarding claim 6.
Ven teaches the LEDs (340) are on the substrate (301) (fig 3).
Holmes teaches the at least one of the anode track and the cathode track at least partially surrounds the multiple LEDs (340) (fig 3).
Regarding claim 7.
Holmes teaches the multiple wire bonds that electrically couple the at least two of the multiple LEDs (302) are connected between each of the at least two of the multiple LEDs and one of the anode track and the cathode track (fig 3).
 Regarding claim 8.
Holmes teaches the multiple wire bonds that electrically couple the electronic switch (200) and the at least one of the plurality of LEDs (300) are connected between the electronic switch (200) and the at least one of the anode track and the cathode track (fig 1,3).
Regarding claim 9.
Holmes teaches the multiple wire bonds electrically couple the multiple LEDs in parallel (fig 1,3).
 Regarding claim 10.
Holmes teaches wherein the multiple wire bonds electrically couple the multiple LEDs in series (fig 1,3).
  Regarding claim 11.
 Holmes teaches the electronic switch comprises at least one field-effect transistor (paragraph 21)
 It would have been obvious to one of ordinary skill in the art to provide a mosfet in order to control the brightness of the array (paragraph 21).
  Claim(s) 1 through 9 and 11 through 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2008/0258695) in view of Edmond (US 2016/0356428).
Regarding claim 1.
 Kumar teaches a lighting device comprising: a substrate (170); a light-emitting diode (LED) (110) on the substrate (170); an electronic switch (130) on the substrate (110); and multiple connectors (122,124,126), and a bond electrically (112) coupling the electronic switch and at least one of the plurality of LED (110) )fig 3a,3b) (paragraph 52-55).
 Kumar does not teach multiple LEDs.
 Edmond teaches a lighting device comprising: a substrate (128); multiple light-emitting diodes (LEDs) (127) on the substrate; and multiple connectors (140) each comprising a wire bond (paragraph 50-55), multiple wire bonds electrically coupling at least two of the multiple LEDs (fig 9) and multiple wire bonds electrically coupling contacts (124) and at least one of the plurality of LEDs (127) (fig 9).
 It would have been obvious to one of ordinary skill in the art to provide a plurality of LEDs in order to increase the light output of the device.
Regarding claim 2.
Edmond teaches multiple LEDs (127)  are adjacent each other on the substrate (129) (fig 9) (paragraph 42-44).
Regarding claim 3.
Edmond teaches the multiple LEDs (127) form a matrix of LEDs on the substrate (129) (fig 9).
Regarding claim 4.
Edmond teaches the substrate (129) further comprises conductive tracks (140), and each of the multiple connectors further comprises one of the conductive tracks (140) (fig 9).
Regarding claim 5.
Edmond teaches the conductive tracks comprise at least one of an anode track and a cathode track (fig 9) (paragraph 40-45).
Regarding claim 6.
Edmond teaches the at least one of the anode track and the cathode track (140) at least partially surrounds the multiple LEDs (127) on the substrate (129) (fig 9).
Regarding claim 7.
Edmond teaches the multiple wire bonds that electrically couple the at least two of the multiple LEDs (127) are connected between each of the at least two of the multiple LEDs and one of the anode track and the cathode track (fig 9).
Regarding claim 8.
Kumar teaches the bond that electrically couples the electronic switch (130) and the LED (110) is connected between the LED (110) and one of the anode and the cathode (126) (paragraph 68) (fig 3a)
Regarding claim 9.
Edmond teaches the multiple wire bonds electrically couple the multiple LEDs (127) in parallel (fig 9)
Regarding claim 11.
Kumar teaches the electronic switch (130) comprises at least one field-effect transistor (paragraph 40).
Regarding claim 12.
Kumar teaches the substrate comprises a gate contact patch (196) electrically coupled to a gate of the electronic switch (130) (fig 3a) (paragraph 67).
Regarding claim 13.
Kumar teaches the gate patch (196) is electrically coupled to the gate of the electronic switch(130)  via a single one of the bonds (fig 3a) (paragraph 67).
 Edmond teaches wire bonds (paragraph 50-55).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2008/0258695) in view of Edmond (US 2016/0356428) as applied to claim 1 and further in view of Ono (US 2017/0186928).
Regarding claim 14.
Kumar in view of Edmond teaches elements of the claimed invention above.
Kumar in view of Edmonds does not teach that each LED comprises a contact patch.
Ono teaches each of the multiple connectors further comprises a contact patch (27) on the substrate (25), and one of the multiple LEDs has one of a cathode or an anode on a respective contact patch (fig 7) (paragraph 41).
It would have been obvious to one of ordinary skill in the art to provide a contact patch in order to use a light emitting diode having a backside contact in order to improve the heat dissipation properties of the structure (paragraph 41).
Regarding claim 15.
Ono teaches the cathode or the anode of each of the multiple LEDs (1) that is not on the respective contact patch (27)is electrically coupled to at least one other of the multiple LEDs by the multiple wire bonds (4) (fig 7) (paragraph 41). 
 Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk (US 2006/0114333) in view of Holmes (US 2005/0068459)
Regarding claim 20.
 Gokturk teaches a time of flight system comprising: a time of flight sensor (230) (paragraph 15); and a lighting device comprising: a substrate (700), multiple light-emitting diodes (LEDs) (240) on the substrate (paragraph 14),  and multiple connectors each comprising a wire bond, multiple wire bonds electrically coupling at least two of the multiple LEDs and multiple wire bonds electrically coupling the electronic switch and at least one of the plurality of LEDs. 
Gokurk does not teach a switch and wire bonds
 Holmes teaches a lighting device comprising: a substrate, multiple light-emitting diodes (LEDs) (302,304) on the substrate, an electronic switch (220) on the substrate (paragraph 35-37), and multiple connectors each comprising a wire bond (fig 1,3), multiple wire bonds electrically coupling at least two of the multiple LEDs and multiple wire bonds electrically coupling the electronic switch and at least one of the plurality of LEDs (fig 2) (paragraph 35-38). 
It would have been obvious to one of ordinary skill in the art to provide a switch in order to control the circuitry by permitting the flow of current and wiring in order to conductively connect the elements of the device through the electrically conductive path provided by wiring. 
 Response to Arguments
The applicant will note that the response arguments and listing of claims has been mislabeled as Application No: 16/259,751
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /DAVID J GOODWIN/ Examiner, Art Unit 2817        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817